--------------------------------------------------------------------------------

 
Exhibit 10.2
 
[Ford Logo]
 
Peter J. Sherry, Jr.
Secretary
313/323-2130
313/248-8713 (Fax)
psherry@ford.com
 
One American Road
Room 1134 WHQ
Dearborn, Michigan 48126
 
September 13, 2006

 




Sir John Bond
[Address redacted]
 


Dear Sir John:


This letter will confirm our discussions on the terms of your consultancy to
Ford Motor Company:



 
·
We have agreed that you will be a consultant to Ford Motor Company and William
Clay Ford, Jr., generally spending the whole of the Tuesday and the morning of
the Wednesday preceding each of our seven regular Board of Directors meetings in
consultation with senior management of Ford Motor Credit Company and senior
finance management of Ford.




 
·
We will compensate you at the rate of $25,000 per day, which amount would be
pro-rated for each Wednesday that you consult with Company management.
Accordingly, you would receive $37,500 for each Tuesday/Wednesday that you
consult with Company management, or $262,500 per 12 month period. Any additional
consulting and resulting compensation would have to be specifically agreed
between you and Ford. We will pay you in arrears at the end of each calendar
quarter. Of course, we will also reimburse you for normal and customary travel
and business expenses incurred by you in providing the consulting services upon
submission of appropriate documentation. As a member of the Board of Directors
of Ford, you also will continue to receive the fees paid and other benefits
provided to non-employee directors.




 
·
We will provide you with office, computer and other incidental support when in
Dearborn, Michigan.




 
·
Either you or Ford can terminate the consulting arrangement at any time, in your
or Ford's sole discretion, in which event Ford will pay you for consulting
services previously rendered and reimburse you for travel and business expenses
previously incurred.

 

·
The effective date of our agreement shall be the date of your concurrence,
below; however, the Company shall pay you in accordance with this agreement for
the time you spent consulting with Ford executives in connection with the July
meeting of the Board of Directors.




 
·
Your signature, below, will also confirm your resignation from the Compensation
Committee and the Nominating and Governance Committee of the Company.



If you concur in the consulting arrangement as described above, please so
indicate by signing and dating this letter at the space below.



   
Sincerely,
               
/s/Peter J. Sherry, Jr.
         
Peter J. Sherry, Jr.





Concur:





  /s/Sir John Bond    Sir John Bond              
Date:
September 13, 2006
 

 
 

--------------------------------------------------------------------------------